DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a vehicle, autonomous vehicle and handheld device (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure (substitute specification) is objected to because of the following informalities: on pg. 10, ln 24 “second” should be replaced with “fourth” to describes that Figures 4a-4c illustrate a fourth embodiment; and, on pg. 16, ref. “32” in line 24 should be replaced with “16” to properly identify the plunger end 16.  
Appropriate correction is required.
Claim Objections
Claims 19-22 and 30 are objected to because of the following informalities:  in claims 19-22, “at least one” should be inserted before every occurrence of “feed line” for consistency with claim 18; and, in claim 30, “an active substance” in line 6 should be replaced with “the active substance” to properly claim the active substance previously recited in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the limitation be replaced with “a region”.
In claim 19, it is unclear if “an active-substance chamber” in line 2 recites a component of the active-substance dispensing unit recited previously or an entirely separate component. For examination purposes, the limitation will be treated as the former and it is recommended that a qualifying limitation, such as “of the active-substance dispensing unit”, be inserted after the limitation.
In claims 23 and 31, it is unclear if “a multiplicity of feed lines having openings” further define the at least one feed line having an opening of claim 18 or recite separate, additional feed lines and openings. For examination purposes, the limitation will be treated as the former and it is recommended that “further comprising:” in claim 23 be replaced with “wherein the at least one feed line having an opening comprises”.
Claims 20-22 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes (US 1890301).
For claim 16, Oakes discloses a device for damaging weeds, comprising: a movably arranged plunger 30 having a plunger end 37,38 (pg. 2, ln 19-24) to apply pressure to a weed to damage mechanically the weed (pg. 2, ln 29-34); and an active-substance dispensing unit 10,12,13,20,32,33,35 to dispense an active substance (pg. 2, ln 49-51 describes oil or any fluid which will kill the plant or weed) onto the plunger end of the plunger to damage chemically the mechanically pre-damaged weed (pg. 2, ln 40-51).
For claim 17, Oakes discloses wherein the active-substance dispensing unit is configured to at least one of convey, guide, spray, and/or squirt the active substance onto the plunger end of the plunger (pg. 2, ln 34-51) and/or to transfer it to the plunger end by a brushing contact.
For claim 18, Oakes discloses wherein the active-substance dispensing unit has at least one feed line (refs. 32,33, or space within refs. 10,12,35 for containing oil/weed killing fluid) having an opening (openings at lower ends of refs. 33 in Figs. 4-5, or lower opening of ref. 35 near ref. 39), and wherein the opening is connected fluidically to the plunger end (Figs. 4-5; pg. 2, ln 40-51) and/or is arranged in the region of the plunger end in a retracted position of the plunger (Fig. 5).
For claim 19, Oakes discloses wherein the feed line is connected and/or is connected fluidically to an active-substance chamber 13 (Figs. 1, 4 and 5).
For claim 20, Oakes discloses wherein the feed line is situated at least partially within the plunger (Fig. 4) and the opening of the feed line is connected fluidically to the plunger end of the plunger (Figs. 4-5; pg. 2, ln 40-51).
For claim 21, Oakes discloses wherein the feed line is situated at least partially outside the plunger (Fig. 4) and the opening of the feed line is situated in the region of the plunger end of the plunger (Figs. 4-5; pg. 2, ln 40-51).
For claim 22, Oakes discloses wherein the opening (lower opening of ref. 35 near ref. 39) of the feed line is situated in the region of the plunger end of the plunger so that, when the plunger moves from the retracted position into a pressure application position, brushing contact occurs between the plunger end and the opening of the feed line (Figs. 4-5 show there is necessarily contact between the lower opening of ref. 35 and plunger end 37 during retraction).
For claim 23, Oakes discloses a multiplicity of feed lines 33 having openings (openings at lower ends of refs. 33 in Figs. 4-5), which are arranged around the plunger end of the plunger (Figs. 4-5).
For claim 24, Oakes discloses wherein the active-substance dispensing unit has an activation unit 20 to dispense the active substance onto the plunger end of the plunger as a function of a travel distance (pg. 2, ln 52-63) or a position of the plunger (pg. 2, ln 28-51) and/or a pressure force acting on the plunger end of the plunger.
For claim 27, Oakes discloses wherein the plunger has a sharp-edge (Figs. 1 and 4-5) at the plunger end.
For claim 28, Oakes discloses wherein the plunger is mounted so that it is translatorily moveable (Figs. 4-5).
For claim 29, Oakes discloses a system for damaging weeds, comprising: a device for damaging weeds, including: a movably arranged plunger 30 having a plunger end 37,38 (pg. 2, ln 19-24) to apply pressure to a weed to damage mechanically the weed (pg. 2, ln 29-34); and an active-substance dispensing unit 10,12,13,20,32,33,35 to dispense an active substance (pg. 2, ln 49-51 describes oil or any fluid which will kill the plant or weed) onto the plunger end of the plunger to damage chemically the mechanically pre-damaged weed (pg. 2, ln 34-51); and one of a vehicle, an autonomous vehicle, or a handheld device 11.
For claim 30, Oakes discloses a method for damaging weeds, the method comprising: providing a device, including: a movably arranged plunger 30 having a plunger end 37,38 (pg. 2, ln 19-24) to apply pressure to a weed to damage mechanically the weed (pg. 2, ln 29-34); and an active-substance dispensing unit 10,12,13,20,32,33,35 to dispense an active substance (pg. 2, ln 49-51 describes oil or any fluid which will kill the plant or weed) onto the plunger end of the plunger to damage chemically the mechanically pre-damaged weed (pg. 2, ln 34-51); dispensing an active substance onto the plunger end of the plunger using the active-substance dispensing unit (pg. 2, ln 34-51); applying pressure to the weed by the plunger end of the plunger to damage the weed mechanically  (pg. 2, ln 29-34); and dispensing the active substance from the plunger end of the plunger onto the weed by contact transfer to damage chemically the mechanically pre-damaged weed (pg. 2, ln 34-51).
For claim 31, Oakes discloses a multiplicity of feed lines 33 having openings (openings at lower ends of refs. 33 in Figs. 4-5), which are arranged in a ring shape (Fig. 4 shows the lower openings of refs. 33 arranged in a ring shape around refs. 37,38) around the plunger end of the plunger.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes (US 1890301) in view of Tyson (US 1299406).
For claim 25, Oakes is silent about wherein the plunger has a depression at the plunger end to receive the active substance.
Tyson teaches a device for damaging weeds wherein the plunger 22 has a depression 28 (pg. 1, ln 73-80 describes an open longitudinal recess, shown in Fig. 2) at the plunger end 26 to receive the active substance (pg. 1, ln 73-80 and 90-96) in order to effectively destroy the weed by a single application using only a small quantity of the destructive liquid (pg. 1, ln 90-96). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger of Oakes to include a depression at the plunger end to receive the active substance as taught by Tyson in order to effectively destroy the weed by a single application using only a small quantity of the destructive liquid.
For claim 26, Oakes as modified by Tyson is silent about wherein the depression includes a conical or a frustoconical depression.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the depression of Oakes as modified by Tyson to be conically- or frustoconically-shaped in order to form the depression for example by piercing or boring into the plunger exterior surface, thus allowing for quicker and easier manufacture, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes (US 1890301) in view of Nye (EP 18797, cited on 2/14/19 IDS).
For claim 32, Oakes teaches wherein the plunger has a sharp-edge at the plunger end (Figs. 1 and 4-5; pg. 2, ln 29-34).
Oakes is silent about wherein the sharp edge includes an annular cutting edge.
Nye teaches a device for damaging weeds wherein the sharp edge includes an annular cutting edge 18,41,63 (Figs. 1 and 3-6) in order to cut or bruise the weed before the weedicide is applied to increase the efficiency and speed of killing (pg. 2, ln 25-29; pg. 4, ln 4-11) and ensure that the weedicide penetrates into the plant’s central foliage and stem system (pg. 5, ln 3-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sharp edge of Oakes to include an annular cutting edge as taught by Nye in order to cut or bruise the weed before the weedicide is applied to increase the efficiency and speed of killing and ensure that the weedicide penetrates into the plant’s central foliage and stem system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barnard (US 1624033), Bergmann (US 1812427), and Marshall (US 1301149) each teaches a device including a movably arranged plunger and internal feed line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643